           Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 1 of 37

                                                  EXHIBIT D


                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                         Invoice 33980
c/o Charles C. Foster                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00011 - CMR
Re: Case Administration
For Services Rendered Through 12/31/2019

           Previous Balance                                                    18,464.82
           Payments                                                           -18,464.82
           Balance Forward                                                          0.00

           Current Fees                                     4,177.50
           Current Disbursements                            4,670.07
           Total Current Charges                                                 8,847.57

           Total Due                                                             8,847.57
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 2 of 37


                                             Diamond McCarthy LLP

Houtex Builder, LLC                                                                                    February 5, 2020
I.D. 2573-00011 - CMR                                                                                    Invoice 33980
Re: Case Administration                                                                                         Page 2



                                                     Fee Recap
                                                                           Hours          Rate/Hour          Amount
Charles M. Rubio                     Partner                                5.80              525.00         3,045.00
Michael D. Fritz                     Associate                              0.50              360.00           180.00
Brian R. Hogue                       Associate                              1.10              340.00           374.00
Catherine A. Burrow                  Paralegal                              2.30              220.00           506.00
Sandra D. Hancock                    Paralegal                              0.50              145.00            72.50
                                                        Totals              10.20                           4,177.50

                                                         Fees
Date     Atty   Description                                                               Hours     Rate     Amount
08/02/19 SDH    Draft debtors' witness and exhibit list for August 7, 2019 hearing,        0.40    145.00      58.00
                and prepare exhibits for same.
08/19/19 MDF    Contact court regarding exhibits for Houtex hearing (.3); create            0.50   360.00      180.00
                and circulate download link with relevant documents (.2).
09/12/19 CMR    Work on marking up motion for continuance of claim objection                0.30   525.00      157.50
                hearing and call and correspondence with D. Fuqua regarding
                same.
09/16/19 SDH    File certificate of service for debtor's solicitation package including     0.10   145.00       14.50
                corrected amended disclosure statement, corrected amended plan
                and order.
10/07/19 CMR    Prepare for and attend status conference.                                   1.20   525.00      630.00
10/28/19 CMR    Prepare for and attend status conference.                                   1.00   525.00      525.00
10/29/19 CAB    Receive additional signatures for Shadywood monthly operating               1.40   220.00      308.00
                reports and prepare same for filing (.3); email to C. Foster
                requesting signature for February operating report (.1); file all
                monthly operating reports for HouTex, Shadywood and Looscan
                (1.0).
11/04/19 CMR    Prepare for and attend call with C. Foster and C. Murray to                 1.30   525.00      682.50
                discuss status of case, follow up with L. Markell regarding same.
11/11/19 BRH    Draft emergency motion to continue hearing and circulate to C.              1.10   340.00      374.00
                Rubio.
11/12/19 CMR    Prepare for status conference (.4); work on ballot summary (.2).            0.60   525.00      315.00
11/13/19 CMR    Prepare for and attend status conference (.4); coordinate                   0.60   525.00      315.00
                preparation of ballot summary with C. Burrow (.2).
11/18/19 CAB    Prepare pro hac motion for S. Giugliano to appear in case and               0.90   220.00      198.00
                forward for review and approval (.2); finalize and file same (.1);
                communications with M. Rios regarding need to withdraw and
                revise application (.1); prepare and file withdrawal of pro hac
                motion (.3); prepare and file revised pro hac motion (.2).
12/09/19 CMR    Calls and emails with D. Fuqua regarding continuing status                  0.40   525.00      210.00
                conference and email and call with T. Conrad regarding same.
           Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 3 of 37


                                             Diamond McCarthy LLP

Houtex Builder, LLC                                                                                    February 5, 2020
I.D. 2573-00011 - CMR                                                                                    Invoice 33980
Re: Case Administration                                                                                         Page 3
Date     Atty Description                                                              Hours       Rate      Amount
12/12/19 CMR Call with C. Foster to discuss status of case.                             0.40      525.00      210.00
                                                                 Total Fees             10.20               4,177.50

                                                  Disbursements
Date       Description                                                                                       Amount
           On-Line Research                                                                                  1,574.61
           Postage                                                                                             303.45
08/01/19   Transcripts; one copy of transcripts for hearing date 07/16/2019/Inv. 60640; Mary D.                144.00
           Henry
08/06/19   Delivery Services; from US Bankruptcy Court, 515 Rusk Street, Houston, TX                            60.65
           07/23/2019/Inv. 50796; Mach 5 Couriers, Inc.
08/06/19   Delivery Services; to 515 Rusk, Houston, TX 07/08/2019/Inv. 50796; Mach 5 Couriers,                  12.95
           Inc.
08/21/19   Transcripts; one copy of transcripts for hearing on 08/15/2019/Inv. NY3910855; Veritext             629.20
           New York Reporting Co.
08/27/19   Subpoena Service; party served: Anna Williams, Member and Manager of HL Builders,                   179.20
           2402 Elmen Street, Houston, TX 08/16/2019/Inv. 700-26568701; Texas easy-serve LLC
08/27/19   Subpoena Service; party served: Anna Williams, C/O Richard Fuqua, Fuqua and                         179.20
           Associates, 5005 Riverway, Suite 250, Houston, TX 08/16/2019/Inv. 700-26568702;
           Texas easy-serve LLC
08/27/19   Transcripts; 1 copy of transcripts for hearing on 08/15/2019/Inv. NY3910855; Veritext               629.20
           Corp.
08/27/19   Local Travel Expense; C. Rubio car fare to court for hearing on 08/20/2019/Inv.                       7.89
           08202019; Charles M. Rubio
08/31/19   Miscellaneous; August data hosting and review/Inv.63591                                               3.66
09/30/19   Miscellaneous; September data hosting and review/CS Disco Inv.65372                                   3.66
10/07/19   Delivery Services; to United States Bankruptcy Court, 515 Rusk, Houston, TX                          12.95
           08/30/2019/Inv. 51490; Mach 5 Couriers, Inc.
10/07/19   Delivery Services; to Office of the United States Trustee, 515 Rusk, Houston, TX                     12.95
           09/13/2019/Inv. 51490; Mach 5 Couriers, Inc.
10/22/19   Transcripts; 1 copy of transcripts for hearing on 08/20/2019/Inv. NY3922725; Veritext               183.92
           New York Reporting Co.
10/31/19   Miscellaneous; October data hosting and review/CS Disco Inv.68970                                     3.66
10/31/19   Subpoena Service; party unsuccessfully served: Anna Williams/Inv. KT-2019001350;                     85.00
           Kim Tindall & Associates, LLC
10/31/19   Subpoena Service; party unsuccessfully served: Robert Parker 07/15/2019/Inv. KTA-                    85.00
           2019001351; Kim Tindall & Associates, LLC
11/20/19   Court Fees; C. Rubio filing fee for Motion of Sale filed on 11/15/2019/Inv. 11152019-1;             181.00
           Charles M. Rubio
11/25/19   Court Fees; C. Rubio filing fee for Emergency Motion for Sale in the Southern District of           181.00
           Texas-Bankruptcy on 11/21/2019/Inv. 11212019; Charles M. Rubio
11/30/19   Data Hosting/Processing; Data hosting and review for November/CS Disco Inv. 71109                     3.66
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 4 of 37


                                           Diamond McCarthy LLP

Houtex Builder, LLC                                                                          February 5, 2020
I.D. 2573-00011 - CMR                                                                          Invoice 33980
Re: Case Administration                                                                               Page 4
Date     Description                                                                               Amount
12/18/19 Transcripts; transcript services regarding witness HL Builders on hearing date of          189.60
         08/20/2019/Inv. NY3922725; Veritext Corp.
12/31/19 Data Hosting/Processing; December data hosting and review/CS Disco Inv. 73418                 3.66
                                                              Total Disbursements                 4,670.07
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 5 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00011 - CMR                                                                                                Invoice 33980
Re: Case Administration                                                                                                     Page 5


                                                                     Total Fees and Disbursements                       8,847.57
                                                                     Total Current Charges                              8,847.57




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
           Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 6 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                         Invoice 33981
c/o Charles C. Foster                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00012 - CMR
Re: (Houtex) Asset Analysis, Recovery & Disposition
For Services Rendered Through 12/31/2019

           Previous Balance                                                       9,952.00
           Payments                                                              -9,952.00
           Balance Forward                                                            0.00

           Current Fees                                    12,511.00
           Total Current Charges                                                 12,511.00

           Total Due                                                          12,511.00
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 7 of 37


                                          Diamond McCarthy LLP

Houtex Builder, LLC                                                                             February 5, 2020
I.D. 2573-00012 - CMR                                                                             Invoice 33981
Re: (Houtex) Asset Analysis, Recovery & Disposition                                                      Page 2



                                                  Fee Recap
                                                                     Hours         Rate/Hour           Amount
Charles M. Rubio                    Partner                           19.40            525.00         10,185.00
Sheryl P. Giugliano                 Partner                            4.60            485.00          2,231.00
Catherine A. Burrow                 Paralegal                          0.30            220.00             66.00
Sandra D. Hancock                   Paralegal                          0.20            145.00             29.00
                                                      Totals          24.50                          12,511.00

                                                     Fees
Date     Atty Description                                                          Hours     Rate     Amount
08/01/19 CMR Review comments from Don Knabeschuh regarding sale of                  0.20    525.00     105.00
              Lynbrook and send message to C. Foster and R. Porterfield.
08/18/19 CMR Review proposal for lease of Lynbrook and prepare response to           0.30   525.00      157.50
              C. Foster.
09/09/19 CMR Email with R. Spence regarding Lynbrook.                                0.10   525.00       52.50
09/12/19 CMR Calls and correspondence with R. Porterfield and R. Spence              0.30   525.00      157.50
              regarding status of marketing Lynbrook house.
11/06/19 CMR Prepare draft of proposed order and special warranty deed (1.0),        1.40   525.00      735.00
              prepare emails to R. Porterfield and D. Knabeschuh regarding
              same (.3), email D. Knabeschuh for payoff letter (.1).
11/07/19 CMR Review form of contract signed by title company, call title             0.80   525.00      420.00
              company regarding closing, prepare email to title company with the
              proposed form of sale order and special warranty deed.
11/11/19 CMR Call with K. Martin from Platinum Title and send out proposed           0.80   525.00      420.00
              sale order, review comments from underwriter in connection with
              same, address emails regarding closing.
11/12/19 CMR Work on addressing the title objections for the Lynbrook sale (.8);     1.30   525.00      682.50
              email T. Grundemeier (Harris County) regarding status of
              confirmation hearing and the sale of Lynbrook (.5).
11/14/19 CMR Confer with T. Grundemeier (taxing authorities) regarding               0.40   525.00      210.00
              proposed order for 5325 Lynbrook, confer with K. Martin
              regarding same.
11/18/19 SPG Confer with C. Rubio regarding upcoming sale hearing and need to        0.50   485.00      242.50
              cover same (.2); correspondence regarding pro hac vice
              application in connection with same (.2); review correspondence
              from C. Rubio providing background information (.1).
11/18/19 CMR Multiple correspondence with Court to address setting of                1.60   525.00      840.00
              emergency sale hearing (.4); conversations with S. Giuglino, B.
              Hogue and C. Foster regarding same (1.0); address questions
              from D. Fuqua (.2).
11/18/19 CMR Calls and correspondence with C. Foster and K. Martin to prepare        0.80   525.00      420.00
              for closing of Lynbrook.
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 8 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                                February 5, 2020
I.D. 2573-00012 - CMR                                                                                Invoice 33981
Re: (Houtex) Asset Analysis, Recovery & Disposition                                                         Page 3
Date     Atty   Description                                                             Hours    Rate    Amount
11/20/19 SPG    Confer with C. Rubio regarding case background and information           0.50   485.00    242.50
                needed for upcoming sale hearing (.2); call with counsel to
                adversary in connection with possible objections to sale motion
                (.2); follow-up discussion with C. Rubio regarding same (.1).
11/20/19 SPG    Review sale motion and docket (.4); confer with C. Rubio                 1.00   485.00     485.00
                regarding same and preparation for hearing (.2); review
                correspondence regarding closing date (.2); review
                correspondence regarding proposed order (.2).
11/20/19 CMR    Meeting with. S. Giugliano to discuss sale hearing (.5) address          1.80   525.00     945.00
                multiple calls with title company and seller regarding closing (1.0),
                call with D. Fuqua to address objection and follow up with same
                (.3).
11/21/19 SPG    Review draft proposed sale order (.5); draft outline in preparation      0.90   485.00     436.50
                for hearing (.4).
11/21/19 SPG    Confer with C. Rubio regarding order denying motion and need to          0.20   485.00      97.00
                refile and serve motion and issues with closing date.
11/21/19 CMR    Prepare and file new emergency motion to sell Lynbrook and               1.00   525.00     525.00
                correspondence with the Court to address new hearing.
11/22/19 SPG    Review correspondence from C. Rubio and Court regarding denial           0.40   485.00     194.00
                of sale motion and attempts to reschedule hearing (.2); telephone
                discussion with Court regarding same (.1); correspondence to C.
                Rubio and C. Burrow regarding same (.1).
11/22/19 SPG    Review order setting hearing (.2); telephone discussion with C.          0.70   485.00     339.50
                Burrow regarding same (.2); revise draft notice of hearing (.2);
                correspondence regarding same (.1).
11/22/19 SPG    Telephone discussion with C. Rubio regarding entry of order              0.40   485.00     194.00
                setting hearing date and service of same (.2); correspondence with
                S. Hannock and C. Rubio regarding same (.2).
11/22/19 CMR    Call with David Tritter to discuss bankruptcy court approval (.5)        0.80   525.00     420.00
                call and email with K. Martin to discuss closing schedule (.2), call
                with C. Foster to discuss closing schedule (.1).
11/22/19 SDH    Draft notice of hearing and file same regarding motion to sell.          0.20   145.00      29.00
11/27/19 CMR    Review files to pull background documents requested by title             0.70   525.00     367.50
                company and email C. Foster regarding same.
12/01/19 CMR    Pull together closing documents required by title company for            1.00   525.00     525.00
                Lynbrook.
12/02/19 CMR    Work on preparing special warranty deed and add the permitted            2.90   525.00   1,522.50
                exceptions (.6); emails with K. Martin regarding closing
                documents (.4); call and emails with R. Porterfield regarding
                timing of closing (.2); prepare resolution for closing and get
                approval from title company (.7); review title closing documents
                and send to C. Foster for signature (.5); revise special warranty
                deed and obtain approval from title company and buyer's counsel
                (.5).
12/03/19 CMR    Review signed closing documents for Lynbrook and emails with             0.40   525.00     210.00
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 9 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                                February 5, 2020
I.D. 2573-00012 - CMR                                                                                Invoice 33981
Re: (Houtex) Asset Analysis, Recovery & Disposition                                                         Page 4
Date     Atty   Description                                                            Hours     Rate     Amount
                K. Martin and C. Foster in connection with same.
12/03/19 CMR    Coordinate closing matters for Lynbrook house.                           0.50   525.00      262.50
12/10/19 CMR    Call with D. Fuqua regarding personal property in Lynbrook (.1);         1.70   525.00      892.50
                email C. Foster regarding same (.1); prepare notice of closing for
                Lynbrook and send to C. Foster for comments (1.2); finalize and
                file same (.3).
12/11/19 CAB    Finalize and file notice of closing of sale of Lynbrook property.        0.30   220.00       66.00
12/11/19 CMR    Finalize and file notice of closing of Lynbrook sale (.3); follow up     0.60   525.00      315.00
                call with D. Fuqua (.1); follow up emails with C. Foster and R.
                Porterfield (.2).
                                                                 Total Fees            24.50             12,511.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 10 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00012 - CMR                                                                                                Invoice 33981
Re: (Houtex) Asset Analysis, Recovery & Disposition                                                                         Page 5


                                                                     Total Fees and Disbursements                      12,511.00
                                                                     Total Current Charges                             12,511.00




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 11 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                         Invoice 33982
c/o Charles C. Foster                                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00015 - CMR
Re: Business Operations
For Services Rendered Through 12/31/2019

             Balance Forward                                                                    8,558.00

             Current Fees                                      52.50
             Total Current Charges                                                                 52.50

             Total Due                                                                         8,610.50

                                                 Open Invoices
  Invoice      Invoice                                           Original     Payments
  Date         Number                                            Amount     and Credits         Balance
  01/17/19     32140                                             8,558.00          0.00         8,558.00
                                               Totals           8,558.00          0.00         8,558.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 12 of 37


                                          Diamond McCarthy LLP

Houtex Builder, LLC                                                                       February 5, 2020
I.D. 2573-00015 - CMR                                                                       Invoice 33982
Re: Business Operations                                                                            Page 2



                                                 Fee Recap
                                                                    Hours    Rate/Hour          Amount
Charles M. Rubio                   Partner                           0.10        525.00           52.50
                                                   Totals             0.10                         52.50

                                                    Fees
Date     Atty Description                                                    Hours     Rate     Amount
10/25/19 CMR Follow up with C. Foster and L. Markell regarding status of      0.10    525.00      52.50
              insurance.
                                                            Total Fees         0.10                52.50
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 13 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00015 - CMR                                                                                                Invoice 33982
Re: Business Operations                                                                                                     Page 3


                                                                     Total Fees and Disbursements                          52.50
                                                                     Total Current Charges                                 52.50
                                                                     Balance Forward                                     8,558.00
                                                                     Total Amount Due                                   8,610.50




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 14 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                         Invoice 33983
c/o Charles C. Foster                                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00016 - CMR
Re: Claims Administration and Objections
For Services Rendered Through 12/31/2019

             Previous Balance                                                                   4,921.00
             Payments                                                                          -3,323.00
             Balance Forward                                                                    1,598.00

             Current Fees                                  14,761.50
             Total Current Charges                                                             14,761.50

             Total Due                                                                        16,359.50

                                                 Open Invoices
  Invoice      Invoice                                           Original     Payments
  Date         Number                                            Amount     and Credits         Balance
  01/17/19     32141                                             1,598.00          0.00         1,598.00
                                               Totals           1,598.00          0.00         1,598.00
         Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 15 of 37


                                             Diamond McCarthy LLP

Houtex Builder, LLC                                                                                 February 5, 2020
I.D. 2573-00016 - CMR                                                                                 Invoice 33983
Re: Claims Administration and Objections                                                                     Page 2



                                                    Fee Recap
                                                                         Hours         Rate/Hour           Amount
Charles M. Rubio                     Partner                              20.90            525.00         10,972.50
Sheryl P. Giugliano                  Partner                               1.00            485.00            485.00
Brian R. Hogue                       Associate                             5.90            340.00          2,006.00
Catherine A. Burrow                  Paralegal                             5.90            220.00          1,298.00
                                                       Totals            33.70                           14,761.50

                                                       Fees
Date     Atty Description                                                              Hours     Rate     Amount
08/04/19 CMR Review rules regarding filing claim objections and email with M.           0.70    525.00     367.50
              Fritz regarding preparation of pleadings in connection with same.
08/13/19 CMR Work on revising omnibus claim objection and proposed order for             3.70   525.00    1,942.50
              CD Homes proofs of claims (.9); work on preparing draft omnibus
              claim objection and proposed order for 1040 Hyde Park claims
              (1.1); work on preparing draft omnibus claim objection and
              proposed order for Anna Williams claims (.6); work on preparing
              Charles Foster declarations for CD Homes claim objection, 1040
              Hyde Park claim objection and Anna Williams claim objection (.7);
              prepare transmittal email to C. Foster regarding finalizing and filing
              the omnibus claim objections (.3); prepare email to C. Burrow
              regarding finalizing and filing omnibus claim objections (.1).
08/14/19 CAB Finalize, file and coordinate service of objections to claims of CD         0.80   220.00      176.00
              Homes, A. Williams, and 1040 Hyde Park.
08/14/19 CMR Work on finalizing drafts of omnibus claim objections against CD            1.40   525.00      735.00
              Homes, 1040 Hyde Park and Anna Williams and circulate to C.
              Foster for comments.
08/22/19 CMR Review remaining claims to determine objections (.7); prepare               1.00   525.00      525.00
              email to M. Fritz outlining remaining claim objections (.3).
09/12/19 CAB Prepare draft claim objections to claims filed by BMC Texas                 1.10   220.00      242.00
              Sales, Forja Designs, and Aldretes Masonry (1.0); forward to C.
              Rubio for review and comment (.1).
09/18/19 CMR Confer with C. Burrow on re-filing omnibus claim objections.                0.20   525.00      105.00
09/19/19 CAB Prepare new claim objections, declarations and proposed orders to           1.50   220.00      330.00
              object to claims of 1040 Hyde Park and Alma Williams in
              Shadywood and Looscan cases (1.0); forward to C. Rubio for
              review and approval (.1); finalize and file same with court (.4).
09/19/19 CMR Provide update to Charles Foster on status of claim objections and          1.20   525.00      630.00
              coordinate re-filing of claim objections (.3); work on finalizing the
              claim objections to BMC, Forja Designs and Aldretes Masonry
              (.9).
09/23/19 CAB Revise and update objections to claims of Aldrete Masonry, BMC              1.20   220.00      264.00
              Texas Sales, and Forja Designs (.3); prepare declarations of C.
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 16 of 37


                                             Diamond McCarthy LLP

Houtex Builder, LLC                                                                                  February 5, 2020
I.D. 2573-00016 - CMR                                                                                  Invoice 33983
Re: Claims Administration and Objections                                                                      Page 3
Date     Atty    Description                                                             Hours     Rate    Amount
                 Foster in support of each claim objections (.4); prepare proposed
                 orders for each claim objection (.4); forward all documents to C.
                 Rubio for review and approval (.1).
09/23/19 CMR     Prepare Hap May Claim Objection (.9); prepare declaration for             1.70   525.00     892.50
                 same (.5); prepare email to C. Foster with documents for claim
                 objections (.1); coordinate filing of claim objections for Aldretes
                 Masonry, BMC Forja and Hap May with C. Burrow (.2).
09/27/19 CMR     Review motions to dismiss and replies to claim objections filed by        0.60   525.00     315.00
                 CD Homes, Anna Williams and 1040 Hyde Park and work with C.
                 Burrow to prepare draft replies to same.
09/30/19 CAB     Prepare draft responses to motions to dismiss objections to claims        1.00   220.00     220.00
                 of A. Williams, 1040 Hyde Park and CD Homes and forward
                 same to C. Rubio.
10/03/19 CMR     Research in connection with Bankruptcy Rule 3007 and prepare              1.80   525.00     945.00
                 response to Motion to Dismiss related to claim objections.
10/04/19 SPG     Revise reply in support of claim objection and in response to             1.00   485.00     485.00
                 motion to dismiss for failure to comply with Bankruptcy Rule 3007
                 (.6); correspondence to C. Rubio regarding same (.1); legal
                 research in connection with same (.3).
10/04/19 CMR     Review and finalize responses to motions to dismiss claim                 1.40   525.00     735.00
                 objections (.8); file and serve the same (.6).
10/23/19 CMR     Mark up proposed stipulation to resolve Hap May Claim and send            0.50   525.00     262.50
                 to C. Foster and A. Catmul.
10/25/19 CMR     Multiple correspondence with A. Catmul to address Hap May                 0.20   525.00     105.00
                 Claim objection and stipulation.
10/28/19 CMR     Review orders denying motions to dismiss the HL Builders, Anna            0.20   525.00     105.00
                 Williams and 1040 Hyde Park claim objections and send to C.
                 Foster.
10/29/19 CMR     Review orders on BMC, Forja Designs and Aldretes Masonry                  0.20   525.00     105.00
                 claim objections and follow up with C. Foster in connection with
                 same.
11/04/19 CMR     Work with B. Hogue on response to motion to amend claim.                  0.60   525.00     315.00
11/05/19 BRH     Research case law regarding creditor's attempt for late-amended           0.80   340.00     272.00
                 proof of claim.
11/10/19 CMR     Work with B. Hogue to prepare motion to continue hearings on              0.80   525.00     420.00
                 insider claim objections and motion to designate insider claims (.8).
11/11/19 CMR     Work with B. Hogue on motion to designate insider status (.8);            3.20   525.00   1,680.00
                 work on finalizing response to HL Builders' Motion for Leave to
                 Amend Proof of Claim (.8) work on motion to designate insiders
                 (.8) work on motion to abate Claim Objection Proceedings (.8).
11/11/19 BRH     Fact and legal research regarding motion to designate certain             3.10   340.00   1,054.00
                 claimants as insiders (.4); confer over email with C. Rubio
                 regarding same (.1); draft motion to designate certain claimants as
                 insiders and circulate to C. Rubio (.6).
11/12/19 BRH     Various research projects per C. Rubio regarding Motion to Abate          2.00   340.00     680.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 17 of 37


                                           Diamond McCarthy LLP

Houtex Builder, LLC                                                                              February 5, 2020
I.D. 2573-00016 - CMR                                                                              Invoice 33983
Re: Claims Administration and Objections                                                                  Page 4
Date     AttyDescription                                                             Hours     Rate     Amount
             and Motion to Designate Insiders.
11/13/19 CAB Finalize, file and serve objection to motion for leave to amend           0.30   220.00       66.00
             proofs of claim.
11/13/19 CMR Work on finalizing and filing objection to amend proof of claim.          0.70   525.00      367.50
11/21/19 CMR Calls and correspondence with C. Murray regarding response to             0.80   525.00      420.00
             Foster claim objection (.5); email to B. Ruzinsky regarding Spirit of
             Texas bank claim objection (.3).
                                                              Total Fees             33.70             14,761.50
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 18 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00016 - CMR                                                                                                Invoice 33983
Re: Claims Administration and Objections                                                                                    Page 5


                                                                     Total Fees and Disbursements                      14,761.50
                                                                     Total Current Charges                             14,761.50
                                                                     Balance Forward                                     1,598.00
                                                                     Total Amount Due                                  16,359.50




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 19 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                         Invoice 33984
c/o Charles C. Foster                                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00017 - CMR
Re: Fee/Employment Applicants/Objections
For Services Rendered Through 12/31/2019

             Previous Balance                                                                  28,835.50
             Payments                                                                         -10,058.50
             Balance Forward                                                                   18,777.00

             Current Fees                                   4,749.00
             Total Current Charges                                                              4,749.00

             Total Due                                                                        23,526.00

                                                 Open Invoices
  Invoice      Invoice                                          Original      Payments
  Date         Number                                            Amount     and Credits         Balance
  01/17/19     32142                                            18,777.00          0.00        18,777.00
                                               Totals          18,777.00          0.00        18,777.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 20 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                                February 5, 2020
I.D. 2573-00017 - CMR                                                                                Invoice 33984
Re: Fee/Employment Applicants/Objections                                                                    Page 2



                                                    Fee Recap
                                                                        Hours         Rate/Hour          Amount
Charles M. Rubio                     Partner                             6.50             525.00         3,412.50
Catherine A. Burrow                  Paralegal                           3.90             220.00           858.00
Sandra D. Hancock                    Paralegal                           3.30             145.00           478.50
                                                      Totals            13.70                           4,749.00

                                                       Fees
Date     Atty Description                                                             Hours     Rate     Amount
08/01/19 CMR Coordinate preparation of Diamond McCarthy second interim fee             0.20    525.00     105.00
              application with C. Burrow.
08/04/19 CMR Coordinate the preparation of the of exhibits for Diamond                  0.30   525.00      157.50
              McCarthy's second fee application.
08/07/19 SDH Draft spreadsheet of attorneys fees and expenses in preparation            1.80   145.00      261.00
              for second interim fee application.
08/08/19 SDH Update spreadsheet of attorneys fees and expenses in preparation           0.30   145.00       43.50
              for second interim fee application.
08/08/19 CAB Revise and update second interim fee application and exhibits              1.40   220.00      308.00
              (1.3); forward same to C. Rubio for review and approval (.1).
08/16/19 SDH Update spreadsheet of fees and expenses to Diamond McCarthy's              1.20   145.00      174.00
              second interim fee application.
08/16/19 CMR Work with C. Burrow and S. Hancock to prepare exhibits for                 0.50   525.00      262.50
              Diamond McCarthy's second interim fee application.
08/26/19 CAB Revise and update L. Schmuck and Diamond McCarthy fee                      0.90   220.00      198.00
              applications in preparation for filing (.8); forward same to C. Rubio
              (.1).
08/26/19 CMR Work on finalizing Schmuck Second Interim fee application and              1.30   525.00      682.50
              send to C. Burrow for filing (.5). work on finalizing Diamond
              McCarthy Second Interim Fee Application (.5); prepare email to
              C. Foster to review fees and expenses in connection with
              Diamond McCarthy fee application and request sign off in
              connection with same (.3).
09/09/19 CMR Work on preparation of Diamond McCarthy fee application.                   1.00   525.00      525.00
09/12/19 CMR Call with C. Foster to discuss second interim fee applications.            0.30   525.00      157.50
09/13/19 CAB Revise and finalize second interim fee applications for Diamond            1.60   220.00      352.00
              McCarthy and L. Schmuck (.5); forward same to C. Rubio for
              review and approval (.1); file and serve fee applications in
              accordance with certificates of service (1.0).
09/13/19 CMR Review final versions of Diamond McCarthy and Schmuck second               0.20   525.00      105.00
              interim fee applications and coordinate filing and service for same.
10/16/19 CMR Attend hearing on Diamond McCarthy's second interim fee                    1.20   525.00      630.00
              application (.2); prepare revised version of second interim fee
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 21 of 37


                                           Diamond McCarthy LLP

Houtex Builder, LLC                                                                             February 5, 2020
I.D. 2573-00017 - CMR                                                                             Invoice 33984
Re: Fee/Employment Applicants/Objections                                                                 Page 3
Date     Atty   Description                                                         Hours     Rate    Amount
                application order (.5) send same to D. Fuqua (.1); review D.
                Fuqua's comments, review prior version of the agreed order on
                interim fees, make changes and prepare clean and redline and
                send to D. Fuqua (.4).
10/18/19 CMR    Revise and send second interim fee application order to D. Fuqua.     0.30   525.00     157.50
10/25/19 CMR    Follow up with D. Fuqua regarding changes to DM second interim        0.20   525.00     105.00
                fee application order and coordinate filing of same.
11/12/19 CMR    Prepare email to C. Foster regarding mechanics of Diamond             0.70   525.00     367.50
                McCarthy compensation.
12/16/19 CMR    Address email to C. Foster regarding Diamond McCarthy                 0.30   525.00     157.50
                payment.
                                                              Total Fees            13.70             4,749.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 22 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00017 - CMR                                                                                                Invoice 33984
Re: Fee/Employment Applicants/Objections                                                                                    Page 4


                                                                     Total Fees and Disbursements                       4,749.00
                                                                     Total Current Charges                              4,749.00
                                                                     Balance Forward                                    18,777.00
                                                                     Total Amount Due                                  23,526.00




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 23 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                         Invoice 33985
c/o Charles C. Foster                                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00018 - CMR
Re: Financing
For Services Rendered Through 12/31/2019

             Previous Balance                                                                  14,678.00
             Payments                                                                            -142.50
             Balance Forward                                                                   14,535.50

             Current Fees                                   3,517.50
             Total Current Charges                                                              3,517.50

             Total Due                                                                        18,053.00

                                                 Open Invoices
  Invoice       Invoice                                         Original      Payments
  Date          Number                                           Amount     and Credits         Balance
  01/17/19      32143                                           14,535.50          0.00        14,535.50
                                               Totals          14,535.50          0.00        14,535.50
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 24 of 37


                                          Diamond McCarthy LLP

Houtex Builder, LLC                                                                            February 5, 2020
I.D. 2573-00018 - CMR                                                                            Invoice 33985
Re: Financing                                                                                           Page 2



                                                 Fee Recap
                                                                    Hours         Rate/Hour          Amount
Charles M. Rubio                   Partner                           6.70             525.00         3,517.50
                                                   Totals             6.70                          3,517.50

                                                    Fees
Date     Atty Description                                                         Hours     Rate     Amount
11/10/19 CMR Work on analysis for determining DIP claim amount (2.8); work         4.20    525.00    2,205.00
              on preparing proposed order in connection with same (.6); prepare
              transmittal email to C. Foster and C. Murray addressing DIP claim
              matters (.8).
11/11/19 CMR Call with C. Foster regarding supplemental DIP analysis and work       1.70   525.00      892.50
              on EXCEL in connection with same.
12/30/19 CMR Work on supplemental DIP Motion.                                       0.80   525.00      420.00
                                                            Total Fees              6.70            3,517.50
       Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 25 of 37


                                               Diamond McCarthy LLP

Houtex Builder, LLC                                                                                              February 5, 2020
I.D. 2573-00018 - CMR                                                                                              Invoice 33985
Re: Financing                                                                                                             Page 3


                                                                   Total Fees and Disbursements                       3,517.50
                                                                   Total Current Charges                              3,517.50
                                                                   Balance Forward                                    14,535.50
                                                                   Total Amount Due                                  18,053.00




                  The above amount may not include third party expenses for which we have not yet been billed.
                                      REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 26 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                          Invoice 33986
c/o Charles C. Foster                                                                      February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00019 - CMR
Re: Litigation
For Services Rendered Through 12/31/2019

             Previous Balance                                                                   97,058.50
             Payments                                                                          -38,972.15
             Balance Forward                                                                    58,086.35

             Current Fees                                  28,544.50
             Total Current Charges                                                              28,544.50

             Total Due                                                                         86,630.85

                                                 Open Invoices
  Invoice        Invoice                                        Original      Payments
  Date           Number                                          Amount     and Credits          Balance
  01/17/19       32144                                          13,944.50           0.00        13,944.50
  08/15/19       33143                                          82,069.00      37,927.15        44,141.85
                                               Totals          96,013.50     37,927.15         58,086.35
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 27 of 37


                                           Diamond McCarthy LLP

Houtex Builder, LLC                                                                              February 5, 2020
I.D. 2573-00019 - CMR                                                                              Invoice 33986
Re: Litigation                                                                                            Page 2



                                                  Fee Recap
                                                                      Hours         Rate/Hour           Amount
Charles M. Rubio                    Partner                            33.70            525.00         17,692.50
Michael D. Fritz                    Associate                           9.00            360.00          3,240.00
Brian R. Hogue                      Associate                          18.60            340.00          6,324.00
Nathan M. Bloom                     Associate                           2.00            325.00            650.00
Catherine A. Burrow                 Paralegal                           2.90            220.00            638.00
                                                     Totals            66.20                          28,544.50

                                                      Fees
Date     Atty Description                                                           Hours     Rate     Amount
08/09/19 CMR Correspondence with C. Burrow and K. Rembowski regarding                0.10    525.00      52.50
              HL Builders transcript.
08/14/19 CMR Coordinate with Norma Chavez and Charles Foster to schedule              3.70   525.00    1,942.50
              hearing on HL Builders involuntary bankruptcy (.1); work on
              preparing for continued hearing on involuntary bankruptcy
              including review exhibits, preparing witness outlines and preparing
              hearing outline (3.6).
08/15/19 CAB Conference with C. Rubio regarding hearing and need to obtain            0.40   220.00       88.00
              transcript on expedited basis (.1); prepare and submit transcript
              request (.3).
08/15/19 MDF Prepare for and attend hearing on involuntary petition against HL        4.30   360.00    1,548.00
              Builders and debrief with client thereafter.
08/16/19 CAB Conference with C. Rubio regarding need to serve hearing                 1.30   220.00      286.00
              subpoenas on A. Williams for 8/20 hearing (.3); prepare
              subpoenas to A. Williams to be served personally and in care of R.
              Fuqua (.3); finalize and forward subpoenas to process server with
              instructions for rush service (.3); follow-up communication with
              process server regarding R. Fuqua's refusal to accept service (.3);
              email to C. Rubio regarding same (.1).
08/16/19 CMR Calls with R. Spence and C. Foster to prepare for contined               1.50   525.00      787.50
              hearing in HL Builders (.5); review materials to identify potential
              rebuttal exhibits and coordinate with M. Fritz in connection with
              same (1.0).
08/16/19 MDF Draft response to HL Builder's objection to disclosure statement.        1.70   360.00      612.00
08/19/19 CAB Extended telephone call with court reporter to inquire as to status      0.50   220.00      110.00
              of transcript from hearing on involuntary petition in HL Builders
              case, receive and forward copy of same to C. Rubio.
08/19/19 CMR Non-working travel to Houston to attend continued hearing on HL          3.80   525.00    1,995.00
              Builders involuntary petition (billed at half time) (5.0); work on
              witness outline for continued hearing (1.3).
08/19/19 BRH Prepare for trial day on involuntary bankruptcy petition.                4.50   340.00    1,530.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 28 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                             February 5, 2020
I.D. 2573-00019 - CMR                                                                             Invoice 33986
Re: Litigation                                                                                           Page 3
Date     Atty Description                                                            Hours    Rate     Amount
08/20/19 CMR Work with B. Hogue to organize rebuttal exhibits (.8), prepare           5.90   525.00    3,097.50
              demonstrative of liens filed against house (.8), further revise
              witness outlines (.8); attend continued trail on HL Builders
              involuntary petition and follow up meeting with C. Foster regarding
              same (3.5).
08/20/19 MDF Obtain judgment exhibits for use in hearing.                             0.30   360.00      108.00
08/20/19 BRH Prepare for and attend trial on involuntary bankruptcy petition.         8.50   340.00    2,890.00
08/21/19 MDF Review and edit response to defendant's motion for summary               2.70   360.00      972.00
              judgment (1.8); review issues related to motion to strike (.9).
08/22/19 BRH Correspond with C. Rubio and S. Hancock regarding admitted               0.10   340.00       34.00
              exhibits to involuntary petition hearing and depositions.
08/23/19 BRH Review standards and case law in the Fifth Circuit for threshold         0.60   340.00      204.00
              requirements of involuntary petition.
08/27/19 CMR Multiple conference calls with B. Hogue regarding briefing for HL        0.50   525.00      262.50
              Builders involuntary.
08/27/19 BRH Review evidence and transcripts, work on draft post-trial brief in       3.90   340.00    1,326.00
              support of involuntary petition.
08/28/19 CMR Prepare response to B. Hogue regarding approach with                     0.80   525.00      420.00
              involuntary brief.
08/30/19 CMR Work on brief for involuntary petition including preliminary             3.20   525.00    1,680.00
              statement and background section and setting up findings of facts.
09/03/19 CMR Continue to research the standard for involuntary bankruptcy and         1.50   525.00      787.50
              prepare brief in support of involuntary petition.
09/04/19 CMR Continue to work on brief in support of involuntary petition             4.70   525.00    2,467.50
              including reviewing hearing transcripts and adding pinpoint
              citations to same.
09/05/19 BRH Review draft brief in support of involuntary petition.                   1.00   340.00      340.00
09/06/19 CAB Revise, finalize, and file post-trial brief in support of involuntary    0.40   220.00       88.00
              petition against HL Builders and proposed findings of fact (.3);
              email filed copies to R. Fuqua (.1).
09/30/19 CMR Review brief filed by HL Builders.                                       0.70   525.00      367.50
10/01/19 CMR Work on rebuttal pleading for HL Builders involuntary petition.          1.20   525.00      630.00
10/04/19 NMB Receive briefing on research assignments from C. Rubio (.2);             2.00   325.00      650.00
              research whether opposition's trial defense of failure to state a
              claim was untimely (1.8).
10/04/19 CMR Work on Sur-Reply Brief related to involuntary petition.                 3.20   525.00    1,680.00
10/07/19 CAB Finalize and file sur-reply brief in support of involuntary petition.    0.30   220.00       66.00
10/07/19 CMR Work on finalizing and filing brief for HL Builders case.                2.60   525.00    1,365.00
10/14/19 CMR Review HL Builders sur-reply brief.                                      0.30   525.00      157.50
                                                               Total Fees            66.20            28,544.50
       Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 29 of 37


                                               Diamond McCarthy LLP

Houtex Builder, LLC                                                                                              February 5, 2020
I.D. 2573-00019 - CMR                                                                                              Invoice 33986
Re: Litigation                                                                                                            Page 4


                                                                   Total Fees and Disbursements                      28,544.50
                                                                   Total Current Charges                             28,544.50
                                                                   Balance Forward                                    58,086.35
                                                                   Total Amount Due                                  86,630.85




                  The above amount may not include third party expenses for which we have not yet been billed.
                                      REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 30 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                         Invoice 33987
c/o Charles C. Foster                                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00020 - CMR
Re: Reporting/Meetings with Creditors
For Services Rendered Through 12/31/2019

             Balance Forward                                                                    5,590.50

             Current Fees                                   1,646.00
             Total Current Charges                                                              1,646.00

             Total Due                                                                         7,236.50

                                                 Open Invoices
  Invoice      Invoice                                           Original     Payments
  Date         Number                                            Amount     and Credits         Balance
  01/17/19     32145                                             3,914.50          0.00         3,914.50
  08/07/19     33091                                               380.00          0.00           380.00
  08/15/19     33144                                             1,296.00          0.00         1,296.00
                                               Totals           5,590.50          0.00         5,590.50
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 31 of 37


                                          Diamond McCarthy LLP

Houtex Builder, LLC                                                                        February 5, 2020
I.D. 2573-00020 - CMR                                                                        Invoice 33987
Re: Reporting/Meetings with Creditors                                                               Page 2



                                                Fee Recap
                                                                   Hours      Rate/Hour          Amount
Charles M. Rubio                    Partner                         2.80          525.00         1,470.00
Catherine A. Burrow                 Paralegal                       0.80          220.00           176.00
                                                   Totals            3.60                       1,646.00

                                                    Fees
Date     Atty Description                                                     Hours     Rate     Amount
10/25/19 CMR Work on finalizing monthly operating reports.                     2.50    525.00    1,312.50
10/28/19 CAB Receive first group of signed monthly reports for HouTex,         0.80    220.00      176.00
              Looscan and Shadywood (.3); identify missing reports and
              communication with C. Foster requesting same (.4); conference
              with C. Rubio regarding same (.1).
10/29/19 CMR Work with C. Burrow to finalize and file monthly operating         0.30   525.00      157.50
              reports.
                                                            Total Fees          3.60            1,646.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 32 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00020 - CMR                                                                                                Invoice 33987
Re: Reporting/Meetings with Creditors                                                                                       Page 3


                                                                     Total Fees and Disbursements                       1,646.00
                                                                     Total Current Charges                              1,646.00
                                                                     Balance Forward                                     5,590.50
                                                                     Total Amount Due                                   7,236.50




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
             Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 33 of 37




                                             Two Houston Center
                                           909 Fannin St., 37th Floor
                                             Houston, TX 77010
                                              Fed. Tax I.D. #XX-XXXXXXX

Houtex Builder, LLC                                                                         Invoice 33988
c/o Charles C. Foster                                                                     February 5, 2020
3 Greenway Plaza, Suite 800
Houston, TX 77046


ID: 2573-00021 - CMR
Re: Plan and Disclosure Statement
For Services Rendered Through 12/31/2019

             Balance Forward                                                                   25,901.50

             Current Fees                                  19,544.50
             Total Current Charges                                                             19,544.50

             Total Due                                                                        45,446.00

                                                 Open Invoices
  Invoice      Invoice                                          Original      Payments
  Date         Number                                            Amount     and Credits         Balance
  01/17/19     32146                                             2,137.50          0.00         2,137.50
  08/07/19     33092                                               618.50          0.00           618.50
  08/15/19     33145                                            23,145.50          0.00        23,145.50
                                               Totals          25,901.50          0.00        25,901.50
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 34 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                               February 5, 2020
I.D. 2573-00021 - CMR                                                                               Invoice 33988
Re: Plan and Disclosure Statement                                                                          Page 2



                                                   Fee Recap
                                                                       Hours         Rate/Hour           Amount
Charles M. Rubio                     Partner                            27.10            525.00         14,227.50
Michael D. Fritz                     Associate                           4.70            360.00          1,692.00
Brian R. Hogue                       Associate                           6.50            340.00          2,210.00
Catherine A. Burrow                  Paralegal                           3.40            220.00            748.00
Sandra D. Hancock                    Paralegal                           4.60            145.00            667.00
                                                      Totals            46.30                          19,544.50

                                                       Fees
Date     Atty Description                                                            Hours     Rate     Amount
08/02/19 CMR Work on revising plan and disclosure statement to address                3.60    525.00    1,890.00
              Lynbrook real estate taxes, liquidation analysis (1.8); work on
              preparing for disclosure statement hearing including working on
              hearing outline (1.8).
08/03/19 CMR Work on preparing liquidation analysis for chapter 11 plan (3.3);         4.30   525.00    2,257.50
              work on compiling all revisions to plan and disclosure statement
              and circulate to C. Foster and M. Fritz for comments (1.0).
08/04/19 CMR Send email to D. Knabeschuh with revised plan and disclosure              1.70   525.00      892.50
              statement and identifying language that resolves his objection (.4);
              work on preparing proposed disclosure statement order (.8). work
              on witness and exhibit list (.5).
08/04/19 MDF Research 1129 issues relating to "per-plan" v. "per-debtor" (.6);         1.80   360.00      648.00
              draft motion for expedited consideration (.7); review disclosure
              statement order and notice of confirmation (.5).
08/05/19 SDH Finalize and file Debtors' Witness and exhibit list and serve             0.20   145.00       29.00
              exhibits to same for August 7, 2019 hearing on disclosure
              statement.
08/05/19 CAB Revise, finalize, and file amended plan, disclosure statement, and        0.70   220.00      154.00
              notice of redlined documents with court (.6); forward courtesy
              copies to court (.1).
08/05/19 CMR Work on finalizing plan and disclosure statement (.5); prepare for        1.50   525.00      787.50
              disclosure statement hearing (.5); call with R. Spence regarding
              plan and disclosure statement (.5).
08/05/19 MDF Prepare notice of redlines for new versions of plan and disclosure        1.30   360.00      468.00
              statement (.9); prepare witness and exhibit list relating to same
              (.4).
08/06/19 CMR Work on outline for disclosure statement hearing (.8); review plan        1.20   525.00      630.00
              and disclosure statement to address question from R. Spence
              regarding interest on claims and follow up on same (.4).
08/07/19 CMR Prepare for and attend disclosure statement hearing.                      2.20   525.00    1,155.00
08/07/19 MDF Discuss scheduling issues and hearing strategy with C. Rubio (.2);        1.20   360.00      432.00
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 35 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                                  February 5, 2020
I.D. 2573-00021 - CMR                                                                                  Invoice 33988
Re: Plan and Disclosure Statement                                                                             Page 3
Date     Atty   Description                                                              Hours     Rate    Amount
                attend hearing on approval of disclosure statement (1.0).
08/08/19 CMR    Correspondence with D. Knabeschuh regarding plan and                       0.10   525.00      52.50
                disclosure statement.
08/08/19 MDF    Discuss scheduling considerations with C. Rubio related to Plan            0.40   360.00     144.00
                and Disclosure Statement.
08/14/19 CMR    Review Disclosure Statement Objection filed by CD Homes and                0.40   525.00     210.00
                email with C. Foster for responses in connection with certain
                allegations.
08/15/19 CMR    Prepare for trial on HL Builders involuntary petition including            4.70   525.00   2,467.50
                finalizing hearing outline (1.2); attend trial for same and follow up
                conversation with C. Foster (3.5).
08/16/19 SDH    Draft response to HL Builders, LLC's objection to debtors'                 1.30   145.00     188.50
                amended disclosure statement.
08/19/19 CAB    Finalize and file response to HL Builders' objection to disclosure         0.50   220.00     110.00
                statement (.3); prepare and file request for transcript of disclosure
                statement hearing (.2).
08/21/19 CMR    Review and summarize order approving disclosure statement for              0.40   525.00     210.00
                C. Foster (.3); coordinate calendaring of dates (.1).
08/21/19 BRH    Begin research for brief in support of involuntary petition briefing       1.20   340.00     408.00
                including the case law construing the standards for establishing a
                bona fide disputes as to liability or amount capable of defeating an
                involuntary petition.
08/28/19 BRH    Review evidence and transcripts (2.0); work on draft post-trial            5.30   340.00   1,802.00
                memorandum of law and fact in support of involuntary proceeding
                (3.3).
09/03/19 CAB    Revise, finalize and file notice of redline versions of corrected plan     0.90   220.00     198.00
                and disclosure statement (.5); finalize and file corrected plan and
                disclosure statement (.4).
09/03/19 CMR    Revise notice of redline of corrected plan and disclosure statement        0.50   525.00     262.50
                (.2); prepare plan and disclosure statement for filing and
                correspondence with C. Burrow regarding same (.3).
09/04/19 SDH    Draft notice of corrected amended disclosure statement and plan.           0.30   145.00      43.50
09/05/19 SDH    Compile list of creditors and claim amounts for solicitation of the        2.80   145.00     406.00
                joint plan for liquidation and disclosure statement.
09/05/19 CMR    Work on preparing solicitation versions of plan and disclosure             3.50   525.00   1,837.50
                statements and plan (.8), work with S. Hancock and C. Burrow to
                prepare notice list for solicitation package (1.0), work on preparing
                form of ballot (1.0), prepare customized ballots for four classes of
                voting secured creditors including pulling information from proof of
                claims and plan (.7).
09/06/19 CMR    Work on finalizing ballots for solicitation.                               1.80   525.00     945.00
09/23/19 CMR    Address ballot question from J. Finger.                                    0.20   525.00     105.00
10/14/19 CMR    Follow up with B. Ruzinsky regarding ballot for voting (.1); follow        0.20   525.00     105.00
                up with S. Hancock regarding ballots (.1).
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 36 of 37


                                            Diamond McCarthy LLP

Houtex Builder, LLC                                                                             February 5, 2020
I.D. 2573-00021 - CMR                                                                             Invoice 33988
Re: Plan and Disclosure Statement                                                                        Page 4
Date     Atty Description                                                            Hours    Rate     Amount
10/18/19 CMR Address request from D. Fuqua regarding ballots for Houtex plan.         0.30   525.00     157.50
11/13/19 CAB Review plan to obtain classes of voting creditors and review             1.30   220.00     286.00
              ballots received (.3); prepare draft report of balloting and forward
              to C. Rubio for review (1.0).
12/03/19 CMR Multiple emails with C. Foster and C. Murray regarding plan              0.50   525.00      262.50
              implementation and related issues.
                                                               Total Fees            46.30            19,544.50
        Case 18-34658 Document 460-4 Filed in TXSB on 02/24/20 Page 37 of 37


                                                 Diamond McCarthy LLP

Houtex Builder, LLC                                                                                                February 5, 2020
I.D. 2573-00021 - CMR                                                                                                Invoice 33988
Re: Plan and Disclosure Statement                                                                                           Page 5


                                                                     Total Fees and Disbursements                      19,544.50
                                                                     Total Current Charges                             19,544.50
                                                                     Balance Forward                                    25,901.50
                                                                     Total Amount Due                                  45,446.00




                    The above amount may not include third party expenses for which we have not yet been billed.
                                        REMITTANCE WITHIN 20 DAYS IS APPRECIATED
